THIRD AMENDMENT
TO
AMENDED AND RESTATED LOAN AGREEMENT

        THIS THIRD AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT (this “Third
Amendment”) is entered into as of the 18th day of June, 2009 (the “Third
Amendment Date”), by and between FARO TECHNOLOGIES, INC., a Florida corporation
(“Borrower”), and SUNTRUST BANK, a Georgia banking corporation (“Bank”) for the
purpose of amending the Amended and Restated Loan Agreement dated as of July 11,
2006, between Borrower and Bank, amended by the First Amendment to Amended and
Restated Loan Agreement dated as of November 21, 2008 and the Second Amendment
to Amended and Restated Loan Agreement dated as of April 14, 2009 (such Amended
and Restated Loan Agreement as so amended being referred to herein as the
“Original Agreement”). Unless otherwise defined in this Third Amendment, all
defined terms used in this Third Amendment shall have the meanings ascribed to
such terms in the Original Agreement.


W I T N E S S E T H:

        WHEREAS, Borrower and Bank desire to agree to certain modifications to
the terms of the Original Agreement as set forth in this Third Amendment;

        NOW, THEREFORE, in consideration of the mutual agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby expressly acknowledged, the parties hereto hereby agree as
follows:

        1.         Definitions.

         (a)        Added Definitions. The following new defined terms are
hereby added to Section 1.01 of the Original Agreement.


                    “Minimum Net Cash” shall mean, at any date of calculation,
the total cash and short-term investments of the Borrower and the its
Subsidiaries (including both Domestic Subsidiaries and Foreign Subsidiaries)
less Senior Funded Debt.


          (b)       Changed Definitions. The definitions of the following terms
heretofore defined in the Original Agreement are hereby amended to read in their
entirety as follows:


                    “Agreement”shall mean the Amended and Restated Loan
Agreement dated as of July 11, 2006, between Borrower and Bank, as amended by
the First Amendment to Amended and Restated Loan Agreement dated as of November
21, 2008, the Second Amendment to Amended and Restated Loan Agreement dated as
of April 14, 2009, and the Third Amendment to Amended and Restated Loan
Agreement dated as of June 18, 2009.


        2.        Amendment to Section 5.13(a) of the Original Agreement.  
Section 5.13(a) of the Original Agreement is hereby amended to read in its
entirety as follows:

          (a)       Minimum Net Cash. Borrower shall maintain Minimum Net Cash
of $25,000,000, measured at the end of each of Borrower’s fiscal quarters.


        3.         Representations and Reaffirmations of Borrower.

          (a)       Representations and Warranties.


                                   (i)        Borrower represents and warrants
that this Third Amendment has been duly authorized by all necessary action on
the part of Borrower and each of its Subsidiaries that is a party thereto, has
been duly executed and delivered by each of them, as applicable, and constitutes
a valid and binding agreement of Borrower and each such Subsidiary enforceable
against Borrower and such Subsidiaries, as applicable, in accordance with its
terms.

                                   (ii)        Borrower hereby expressly
reaffirms all of the representations and warranties of Borrower set forth in
Article IV of the Original Agreement, except that for purposes of this Third
Amendment all references to financial statements and SEC reports in Article IV
of the Original Agreement shall be deemed updated to refer to the most recent
corresponding financial statements and SEC reports of Borrower.

                                   (iii)        Borrower expressly represents
and warrants that (A) as of the day immediately prior to the Third Amendment
Date Borrower was in full compliance with all of its obligations under the Loan
Documents, and (B) as of the Third Amendment Date, all conditions precedent to
the effectiveness of this Third Amendment have been satisfied.

          (b)       Reaffirmation of Loan Documents. Except as expressly amended
by this Third Amendment, all provisions of the Loan Documents shall remain in
full force and effect.


        4.        Opinion of Counsel.   This Third Amendment shall not become
effective until Bank shall have received an opinion of counsel to Borrower and
the Domestic Subsidiaries reasonably satisfactory to Bank to the effect that
this Third Amendment has been duly authorized by all necessary action on the
part of Borrower and each of its Domestic Subsidiaries that is a party thereto,
has been duly executed by each of them, as applicable, and constitutes a valid
and binding agreement of Borrower and each Domestic Subsidiary enforceable
against Borrower and its Domestic Subsidiaries, as applicable, in accordance
with its terms.

        5.        Incorporation of Miscellaneous Provisions of the Original
Agreement.   The miscellaneous provisions set forth in Sections 8.02 through
8.21 of the Original Agreement (including, without limitation, the WAIVER OF
JURY TRIAL set forth in Section 8.20 of the Original Agreement) are incorporated
by reference into this Third Amendment, except that all references to “this
Agreement” in Sections 8.02 through 8.21 of the Original Agreement shall be
deemed amended, mutatis mutandis, to refer to “this Third Amendment.”

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have caused this Third Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

WITNESSES: "BORROWER"
FARO TECHNOLOGIES, INC., a Florida corporation

_____________________________________ By: /s/ JAY W. FREELAND Print
Name:____________________________ Jay W. Freeland President and Chief Executive
Officer _____________________________________  Print
Name:____________________________             (CORPORATE SEAL) Two witnesses as
to Borrower



"BANK"
SUNTRUST BANK

_____________________________________ By: /s/ ANDREW LEE Print
Name:____________________________ Andrew Lee First Vice President
_____________________________________  Print Name:____________________________
             Two witnesses as to Borrower